DETAILED CORRESPONDENCE
This final office action is in response to the Amendments filed on 21 June 2021 regarding application number 16/408,589.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Claims 1-8 remain pending in the application. Claims 1 and 3 were amended in the Amendments to the Claims. Claim 2 is original. Claims 4-8 are new.
Response to Arguments
Applicant’s arguments, see Pages 5-6, filed 21 June 2021, with respect to the rejection of claim 1 under 35. U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made to claim 1, and to dependent claims 2 and 4-6, under 35 U.S.C. 103 as being unpatentable over Shimoda et al. (US 20190360176 A1), in view of an additional reference Braley et al. (US 10852731 B1). See full rejection below.
Applicant’s arguments, see Pages 5-6, filed 21 June 2021, with respect to the rejection of claim 3 under 35. U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoda et al. (US 20190360176 A1 and Shimoda hereinafter), in view of Braley et al. (US 10852731 B1 and Braley hereinafter).
Regarding Claim 1
Shimoda teaches sensor system (see Figs. 1 and 5-6; [0002]) comprising: 
a first sensor configured to detect information on a first area outside a vehicle (see Fig. 6, second distance sensor 112; Fig. 7, box S1; [0063]); 
a second sensor configured to detect information on a second area that partially overlaps with the first area outside the vehicle (see Fig. 6, first distance sensor 111 and overlapping area Q1; Fig. 7, box S1; [0063] and [0064 "...first overlapping area Q1..."]; The second distance sensor in Shimoda corresponds to the first sensor in the instant application and the first distance sensor in Shimoda corresponds to the second sensor in the instant application. The reason for this is the first sensor in the instant application is located in-between the second and third sensor, while the second distance sensor in Shimoda is located in-between the first and third distance sensors (see Fig. 5, 111-113). This will become relevant in the discussion below for claim 2.); 
a memory (see Fig. 1, position information acquisition unit 125) configured to store a positional relationship between the first sensor and the second sensor based on information detected in an overlapped area between the first area and the second area (see Fig. 7, box S3; [0064]-[0066].) and 
a processor (see Fig. 1, displacement detection unit 121) configured to generate positional displacement information of the sensor system with respect to the vehicle, based on the information detected by at least one of the first sensor and the second sensor and the positional relationship in a state wherein the sensor system is mounted on the vehicle (see Fig. 7, boxes S4-S5; [0066]; See also [0009].). 
Although Shimoda teaches storing a positional relationship while the sensor system is mounted on the vehicle, Shimoda does not explicitly teach doing so when the sensor system is not mounted on the vehicle. That is, Shimoda is silent regarding a memory configured to store a positional relationship between the first sensor and the second sensor based on information detected in an overlapped area between the first area and the second area in a state where the sensor system is not mounted on the vehicle.
Braley teaches a sensor system (see Fig. 1 "detection systems" and Fig. 2, positioning box 200; Col 1. lines 34-47) comprising:
a memory configured to store a positional relationship between a first sensor and a second sensor based on information detected in an overlapped area between the first area and the second area in a state where the sensor system is not mounted on the vehicle (see Col. 14, lines 7-59).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Braley to Shimoda. It would have been obvious to modify the sensor system of Shimoda to further store a positional relationship between the first sensor and the second sensor based on information detected in a state where the sensor system is not mounted on the vehicle, as taught by Braley. 
Braley teaches this known technique so that a plurality of sensors can be fixed relative to one another in a box and calibrated before being mounted on the vehicle. Application of the known technique taught by Braley to the prior art sensor system taught by Shimoda would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the sensor system further comprising a memory configured to store a positional relationship between the first sensor and the second sensor based on information detected in an overlapped area between the first area and the second area in a state where the sensor system is not mounted on the vehicle. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 2
Shimoda (as modified by Braley) teaches the sensor system according to claim 1 (as discussed above in claim 1), 
Shimoda further teaches further comprising: a third sensor configured to detect information on a third area that partially overlaps with the first area outside the vehicle (see Fig. 5, third distance sensor 113 and overlapping area Q2; Fig. 8, box S11; [0078]. As discussed above, the second distance sensor in Shimoda corresponds to the first sensor in the instant application. Further, the third distance sensor in Shimoda corresponds to the third sensor in the instant application.), 
wherein the memory stores a positional relationship between the first sensor and the third sensor based on information detected in an overlapped area between the first area and the second area (see [0078]-[0079]), and 
the processor generates positional displacement information of the sensor system with respect to the vehicle, based on the information detected by at least one of the first sensor, the second sensor, and the third sensor, and the positional relationship (see [0078]-[0079]; see also [0097] and [0100]).  
Regarding Claim 4
Shimoda (as modified by Braley) teaches the sensor system according to claim 1 (as discussed above in claim 1), 
Shimoda is silent regarding wherein the first sensor is a LIDAR sensor. 
Braley teaches wherein the first sensor is a LIDAR sensor (see Col. 8, line 44 - Col. 9, line 18).
Braley teaches the use of LIDAR sensors, which are equivalent to the distance sensors of Shimoda. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the distance sensor of Shimoda with the LIDAR sensor of Braley, as the prior art of Braley recognizes the equivalency of LIDAR sensors and distance sensors, and one of ordinary skill in the art would have a reasonable expectation of success in doing the same. 
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. The predictable results include the sensor system, wherein the first sensor is a LIDAR sensor. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding Claim 5
Shimoda (as modified by Braley) teaches the sensor system according to claim 1 (as discussed above in claim 1), 
Shimoda further teaches wherein at least one of a position and a posture of the first sensor and the second sensor are configured to be adjustable in a state where the sensor system is mounted on the vehicle (see [0069], specifically "….an operator corrects a positional displacement of a distance sensor.").  
Regarding Claim 6
Shimoda (as modified by Braley) the sensor system according to claim 2 (as discussed above in claim 2), 
Shimoda further teaches wherein at least one of a position and a posture of the third sensor are configured to be adjustable in a state where the sensor system is mounted on the vehicle (see [0069], specifically "….an operator corrects a positional displacement of a distance sensor.").  

Allowable Subject Matter
Claims 3 and 7-8 are allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van Dijk et al. (US 20190077412 A1 and Van Dijk hereinafter). Van Dijk teaches a method for calibrating an object detection sensor system on a vehicle. A plurality of sensors detect a same target marker and use the resulting information to determine a position of each sensor with respect to the vehicle (see at least the Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384.  The examiner can normally be reached on Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664